

115 S2486 IS: Safe Students Act
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2486IN THE SENATE OF THE UNITED STATESMarch 1, 2018Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo repeal the Gun-Free School Zones Act of 1990 and amendments to that Act.
	
 1.Short titleThis Act may be cited as the Safe Students Act. 2.Repeal of the Gun-Free School Zones Act of 1990 and amendments to that Act (a)In generalSection 922 of title 18, United States Code, is amended by striking subsection (q).
			(b)Related amendments
 (1)Section 921(a) of such title is amended by striking paragraphs (25) through (27) and redesignating paragraphs (28), (29), and (32) through (35) as paragraphs (25) through (30), respectively.
 (2)Section 924(a) of such title is amended— (A)in paragraph (1)(B), by striking (k), or (q) and inserting or (k); and
 (B)by striking paragraph (4) and redesignating paragraphs (5) through (7) as paragraphs (4) through (6), respectively.
 (3)The Gun-Free School Zones Act of 1990 (18 U.S.C. 921 note, 922 note; section 1702 of Public Law 101–647; 104 Stat. 4844–4845) is repealed.